 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Daily Mining Gazette, A Division of ThomsonNewspapers (Michigan), Inc. and Graphic Com-munications International Union, AFL-CIO,Petitioner. Case 30-RC-434614 December 1984DECISION ON. REVIEW AND -DIRECTIONBY CHAIRMAN DOTSON AND MEMBERS, ZIMMERMAN AND HUNTER-Upon a petition du' ly filed under Section 9(c) ofthe' National Labor Relations Act, a hearing washeld on 28 March 1984 in the above-captioned pro-ceeding. In a Decision and Direction Of Electionissued on 10 April 1984 the Actirig Regional Direc-tor for Region 30 directed an election 'in.' a unit ofall full-time and , regular part-time mailroom em-ployees, including drivers, employed at the Em-ployer's Houghton, Michigan facility.1 Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, theEmployer filed a timely request for review of theActing Regional Director's decision on the groundthat the Acting Regional Director erred in con-cluding that the drivers are employees and not in-dependent contractors within the meaning of Sec-tion 2(3) of the Act and therefore should be includ-ed in the unit. The Employer also filed a motionfor stay of election pursuant to Section 102.65 ofthe Board's Rules.By telegraphic order dated 10 May 1984 theBoard granted the Employer's request for reviewbut denied its motion to stay the election.2 There-'after, the Petitioner filed a brief on review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel., The Board has -considered the entire record inthis case and makes the following findings.The Employer is a Michigan corporation whichpublishes a daily newspaper called The DailyMining Gazette (The Gazette) at its Houghton,Michigan facility. The petitioned-for unit consistsof 10 motor route drivers whose status is at issue inthis proceeding and 5 mailroom employees.31 Excluded from the unit found appropriate were substitutes, helpers,inserters, professional employees, guards, and supervisors as defined inthe Act, and all other employees.2 The election was conducted on 10 May 1984, the drivers cast chal-lenged ballots, and all ballots were impounded pending the Board's Deci-sion on Review3 The parties stipulated at the hearing that the five individuals soughtin addition to the drivers, Howard Heckel, Steven Koski, Keith Abram-son, Cvetko Shopp, and Sharmem Joyal, are mailroom employees andshould be included in the unit found appropnateThe motor route drivers deliver the Employer'snewspapers to predetermined locations in threeways: they drop off bundled newspapers for deal-ers and carriers, they place newspapers in coin-op-erated newsracks, and they insert newspapers inplastic tubes on stakes placed in front of the homesof individual subscribers. Some drivers have asmany as three kinds of deliveries on their routeswhile others have only one.-Drivers also collect money from the newsracks,pick up 'damaged newsracks to return to the Em-ployer's facility for repair, and place newsracks atlocations designated by the Employer. The Em-ployer assumes the responsibility' for repairing thenewsracks, but drivers will sometimes make minorrepairs in the field themselves.The Employer determines the initial. compositionof a route. When a route becomes available, theEmployer attracts applicants for the position ofdriver by advertising in the newspaper. There is nowritten agreement governing the relationship be-tween drivers and the Employer. The Employer, in-forms applicants for the position of driver thatdrivers are independent contractors and not em-ployees of The Gazette.Drivers must provide their own delivery vehi-cles. License fees, takes, and insurance premiumsfor the vehicles are paid by the drivers. Driversalso pay for the gasoline used in delivering thenewspapers.Drivers are paid a flat rate set by the Employerfor each run of .deliveries actually completed. Incomputing the "base rate" for a run, the Employerconsiders factors such as the mileage of the run,the length of time it consumes, and the number oftube deliveries and bundle drops it entails. Occa-sionally, a new driver may negotiate a rate higherthan that offered by the Employer if no applicant isavailable and willing to accept the Employer'srate.4Most drivers are required to pick up the newspa-pers each day at the Employer's loading dock.These drivers are assigned pickup times falling be-tween 1 and 2:45 p.m. according to the length oftheir routes. Drivers who pick up newspapers inthe field are not assigned pickup times but are ex-pected to get the papers out as quickly 'as they can.The Employer has established a target completiontime for the routes of between 5 and 5:30 p.m.The Employer reserves the right to unilaterallychange the composition of the routes. When theEmployer alters a route, it recalculates the base4 The drivers are paid by check in the middle of the month and at theend of the month Employees on the Employer's payroll are paid every 2weeks, whenever that date occurs273 NLRB No. 55 THOMSON NEWSPAPER351rate for the route by the same method used to setthe rate initially. If an alteration to a route resultsin a change in its base rate, the Employer adjuststhe driver's compensation accordingly.5Before the Employer starts paying a newly hireddriver, the driver delivers the newspapers for a dayor two accompanied by one of the Employer's dis-trict managers to ensure that the driver has learnedthe route. Thereafter, the driver runs the routewithout supervision by the Employer. The Em-ployer does not monitor the drivers on their dailyruns nor require them to keep records of their per-formance.6 Drivers may vary the order in whichthey make their deliveries as long as they completetheir runs on time.The drivers are free to hire substitutes and help-ers without the Employer's approval. A driverwho cannot make a run for any reason is requiredto locate a substitute. The drivers may and domake whatever employment arrangements theywish with substitutes and helpers without interfer-ence from the Employer. The Employer requeststhat drivers inform it of the identity of substitutes,but in practice they often do not do so. A driverwho hires a full-time substitute is still paid and heldresponsible for the route, by the Employer.The Employer does not require that the driversoperate a particular kind of vehicle, submit the ve-hicle to Inspection, or maintain a certain level ofinsurance. Drivers are not subject to work rules ora dress code and are not expected to attend compa-ny meetings.7 Apart from noting on an "in andout" sheet how many unsold papers are returnedby the dealers, drivers do not keep records for theEmployer. Occasionally, drivers are asked to deliv-er free newspapers to nonsubscribers and prizeswon in catalogue contests to carriers on theirroutes. The drivers receive no extra compensationfor these deliveries.Customer complaints about drivers are receivedby the Employer. The Employer writes a notice tothe driver describing the complaint and asking thedriver to rectify it. It is the driver's responsibilityto remedy complaints. The Employer will followup on a complaint to make sure that it has been re-solved.The Employer's circulation manager will warn adriver who is late picking up or delivering papers,but the Employer can take no disciplinary action5 The Employer's circulation manager testified that when he has sub-tracted from a route he has not penalized the driver6 The Employer does try to make a practice of sending a district man-ager with each driver once a year to confirm where the drivers are goingand determine if their rates should be adjusted7 Two drivers on their own initiative placed insignia of The Gazetteon their vehicles, but drivers are not required to display the Employer'slogoagainst an unsatisfactory driver short of replacingthe driver. The Employer cannot dock a driver'spay and has never suspended a. driver. The Em-.ployer has fired one driver whose heavy drinkingprevented him from making his run and - anotherwho made repeated mistakes and finally threw pro-motional material he was asked to deliver to pro-spective customers in the trash.The Employer has placed no restrictions on thedrivers' "ability to hold other jobs or make deliv-eries in addition to the Employer's newspapers.One driver delivered laundry on his route withoutobjection from the Employer., About one-half of the drivers are eligible to par-ticipate in a bonus plan which provides compensa-tion in addition to the base rate per run. A driverunder the bonus plan receives .34 cents per weekfor every tube customer on his or her route inexcess of a base number set by the Employer. Eli-gible drivers increase their compensation on theirown initiative by soliciting new individual subscrib-ers. Should a change in a route subject to thebonus plan result in a reduction in the number oftube customers, the Employer will decrease thebase number accordingly to preserve the driver'sbonus.5. The Employer does not withhold money fortaxes or social security from the drivers' bimonthlychecks nor does it make unemployment or work-men's compensation payments for them. The driv-ers do not receive vacation or sick time, paid holi-days, or the Christmas bonus given by the Employ-er.• They do not participate in the Employer's pen-sion or life insurance plans.The Employer contends that a unit includingdrivers is inappropriate because the drivers are in-dependent contractors. Section 2(3) of the NationalLabor Relations Act specifically excludes inde-pendent contractors from coverage by the Act.Whether a person is a protected employee or an in-dependent contractor within the meaning of Sec-tion 2(3) is properly -resolved by applying generalprinciples of the common law of agency. NLRB v.United Insurance Co., 390 U.S. 254 (1968). TheBoard relies primarily on the common law "rightto control" test in determining the status of individ-uals alleged to be independent contractors. See,e.g., Fort Wayne Newspapers, 263 NLRB 854(1982). This test provides that where the one forwhom a service is performed retains the right tocontrol the manner and means by which the de-8 It is unclear from the record whether the drivers must pay for lost,stolen, or damaged papers A driver testified that when he was hired hewas told he had to pay for the newspapers if they got "damaged, burntor otherwise" The Employer's circulation manager testified, on the otherhand, that he would not require drivers to pay for damaged papers 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDsired result is accomplished, the person performingthe service is an, employee; but if control is re-served only over the end result, the person per-forming the service is an independent contractor.The Board's determination of the nature of thecontrol retained turns on the particular facts ofeach 'case. A.S. Abell Publishing Co., 270 NLRB1200 (1984).We have - carefully examined all the evidencebearing on the relationship between the drivers andthe Employer and conclude that the drivers are in-dependent contractors' and not employees withinthe meaning of Section' 2(3) of the Act.We find -most significant that the Employer exer-cises no control over the manner and means bywhich the desired result, daily delivery of thenewspapers, is accomplished. See Air Transit, Inc.,271 NLRB 1108 (1984). Drivers are free to runtheir routes in Whatever order they wish as long asthe newspapers are delivered by 'late afternooneach day. The Employer does not supervise ormonitor -the drivers in the performance of their de-liveries. Drivers are not subject to work rules or adress code and are not required to drive a particu-lar kind of vehicle or display the Employer's insig-nia. Moroever, there is no requirement that the de-liveries be made by the same driver to whom theEmployer originally agrees to assign a vacantroute. Drivers can and do hire full-time substitutes.The Employer does not retain the right to approvethe substitutes, does not dictate the terms of theiremployment, and frequently does not know whothey are. The Employer receives customer com-plaints but does not discipline drivers for koor jobperformance. The Employer has replaced two driv-ers who proved unable to accomplish their deliv-eries, but this has little bearing on whether the Em-ployer controls the manner and means by whichdeliveries are to be performed.In addition,- there are other aspects of the driv-ers' relationship with the Employer that are recog-nized at common law as indicia of independentcontractor status. See Restatement 2d, Agency § 220(1957). Drivers are hired with the understandingthat they will be independent contractors and notemployees. They are not offered the fringe benefitsenjoyed by the Employer's employees, no provi-sion is made for deductions from their bimonthlychecks, and no payments are made on their behalffor unemployment or workmen's compensation in-surance. On the other hand, drivers are permittedto hold other jobs and make deliveries for clientsother than the Employer while on their newspaperroutes.Drivers supply the vehicles and gasoline neededto perform the deliveries. Moreover, drivers are re-sponsible for their routes even if unable to deliverthe newspapers themselves and must find their ownsubstitutes. Accordingly, they do not receive leavetime of any kind. The Employer continues to pay adriver even if the driver has hired a substitute whois actually running the route.Drivers are not paid a salary or an hourly wage.Rather, they are paid a lump sum for each runcompleted.' Some drivers can receive additionalcompensation in the form of the bonus offered fornew subscribers they can solicit on ,their own initia-tive. The drivers' bimonthly checks represent thetotal of payments due for completed runs plus anyapplicable bonus. -_We are mindful that there are factors absent inthis case that, if present, would more stronglycompel a finding that the drivers are independentcontractors. The drivers do not have a proprietaryinterest in their routes: drivers do not buy and sellthe routes and the Employer reserves the -right toadd to or subtract from them. Drivers do not pur-chase the newspapers - from the Employer andassume the entrepreneurial risk associated withtrying to make a profit by reselling them. We alsorecognize that the Employer's virtually unilateralcontrol over the drivers' compensation and its abili-ty to terminate drivers at will are more commonlyfound in employer/employee relationships. Wefind, however, that this evidence suggesting em-ployees status is outweighed by the factors sup-porting the conclusion that the drivers are inde-pendent contractors discussed 'above.As we have concluded that the drivers are inde-pendent contractors, we shall exclude them fromthe unit. Accordingly, we find that the followingconstitutes a unit appropriate for the purpose ofcollective -bargaining within the meaning of Section9(c) of the Act:All full-time and regular part-time mailroomemployees employed at the Employer'sHoughton, Michigan facility, excluding dnv-eis, substitutes, helpers, inserters, professionalemployees, -guards, and supervisors as defined_ in the Act, and all other employees.We shall therefore remand this case to the ActingRegional Director for Region 30 for the purpose ofopening and counting the impounded ballots in theunit found appropriate.DIRECTIONIt is hereby directed that the Acting RegionalDirector for Region 30 shall, within 10 days of thisDecision on Review and Direction, open and countthe impounded ballots in the above-described unit,prepare and serve on the parties a tally of ballots, THOMSON NEWSPAPER353and proceed thereafter as is appropriate in accord-arice with this decision.MEMBER HUNTER, dissenting in part.I agree with my collegues' conclusion, contraryto the Acting Regional Director, that the Employ-er's newspaper delivery drivers are independentcontractors and as such must be excluded from thebargaining unit sought to be represented by the Pe-titioner. However, I disagree with my colleagues'direction to the Acting Regional Director to openand count those impounded ballots from the 28March 1984 election which form the unit found ap-propriate herein. In my view, the proper course ofaction is to direct the Acting Regional Director toconduct a second election.The Acting Regional Director's Decision andDirection of Election informed employees that theelection would be held in a unit of 101 full-timeand part-time -mailroom employees, including driv-ers, employed at the Employer's Houghton, Michi-gan facility." Under the Acting Regional Direc-tor's decision, the unit consisted of the 10 drivers atissue herein plus the 5 mailroom employees whowere stipulated to be in the unit. Excluding the 10drivers, as the Board's decision does today, there-fore has the result of diminishing the unit to onlyone-third its original size.' Exclusions from the unit are listed at fn I of the majority's decisionAs the Second Circuit suggested in a recent caseinvolving similar facts, Hamilton Test Systems v.NLRB,2 employees may vote differently dependingon what they know about the size or scope of theunit. Of the several reasons posited by the court asto why the employees in that case might havevoted differently had they known the "true nature"of the unit (which the court found to be consider-ably smaller than that found by the Board), tworeasons stand out as being also possible here: thefive mailroom employees might have believed that'a smaller bargaining unit would provide insufficientbargaining *power; or they might have believed thata- small writ could produce divisiveness and tensionin the' wOrkplace.3 Thirs, by Changing the bound-aries of the approprite bargaining unit after theelection, my colleagues in the majority have effec-tively denied the employees in the appropriate unitthe right to make an informed choice in the selec-tion 'or rejection Of a bargaining representative. Inmy view, at this stage in the proceedings only theholding of a' second election can rectify the nowmisleading choice of the first election..2 743 F 2d 136 (2d Cu- 1984), denying enf to 268 NLRB No 175(Feb '27, 1984) (unpublished) In agreeing with the Board's granting ofthe General Counsel's Motion for Summary Judgment in the technical8(a)(5) proceeding in that case, I noted that I had not participated in theunderlying representation case and accepted the findings therefrom onlyfor institutional reasons3.743 F 2d at 141